Citation Nr: 1208099	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a generalized anxiety disorder, currently evaluated as 50 percent disabling, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active military duty from October 1968 to April 1971. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an  August 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico, that continued an evaluation for an "anxiety reaction" at 50 percent disabling. 

In February 2009, the Veteran testified before the undersigned at a Board hearing. A copy of the transcript has been associated with the file and has been reviewed.

In a decision dated in July 2010, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In a Memorandum Decision dated in October 2011, the Court vacated that part of the Board's decision that pertained to the increased rating for the Veteran's anxiety reaction and remanded the case to the Board for further appellate review consistent with the Court's decision.  The Court's Mandate for implementation of the October 2011 decision was issued in January 2012.

A March 2011 rating decision denied entitlement to a total disability evaluation on the basis of individual unemployability, and the Veteran timely appealed the decision in a June 2011 notice of disagreement.  VA's system of Virtual records reflects that the Agency of Original Jurisdiction (AOJ) acknowledged the Veteran's NOD in a July 2011 letter.  Thus, the Board will not include an instruction to issue a statement of the case (SOC) in the remand below, see Manlincon v. West, 12 Vet. App. 238 (1999), as the AOJ is working the issue.

The Veteran submitted additional evidence in February 2012 for which he specifically did not waive initial review and consideration by the AOJ.  Consequently, the Board may not properly consider the additional evidence until the AOJ has considered it.  See 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The basis for the Court's decision was its finding that the Board provided insufficient reasons and bases for the July 2010 decision.  The Court also noted that additional discussion of the potential applicability of a higher rating on an extraschedular basis was indicated.  See 38 C.F.R. § 3.321(b)(1) (2011).  The Board also notes that the Veteran's last VA examination was in 2006.  See VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his anxiety disorder since August 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete (and whether records are obtained or not), the AOJ will arrange for the Veteran to have a VA evaluation by an appropriate examiner to determine the current severity of the Veteran's anxiety disorder symptomatology.  All indicated tests should be undertaken and all clinical findings should be reported in detail.  The claims file must be made available to the examiner for review as part of the examination.  Request the examiner specifically to evaluate and comment on the Veteran's ability to maintain gainful employment and personal relationships.  A Global Assessment of Functioning score should be assigned and the score should be explained.  If it is significantly different than other scores on file, a full explanation of the reason therefore should be set forth.

3.  Thereafter, the AOJ should re-adjudicate the claim, to include whether referral for consideration for a higher rating on an extraschedular basis is indicated.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.
 
No action is required of the Veteran until he is notified by the AOJ; the Veteran is advised, however, that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


